DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	The response of July 5, 2022 is acknowledged and has been entered. The amendments are noted and the remarks have been considered, but are not found to be persuasive, as US 5,957,208 (Schnatzmeyer) continues to anticipate the amended claims. The rejections will be maintained.
Claim Objections
Claims 15-17 are objected to because of the following informalities. As the claims have been amended to depend from claim 1, there is now no antecedent basis for “said longitudinal slots” and “said enlarged portion”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 5,957,208 (Schnatzmeyer).
As concerns claim 1, Schnatzmeyer discloses an apparatus for selectably injecting materials into a well comprising: an elongate inner casing 30 having a _first set of passages 38 selectably closable by a first sleeve 42 and a second set of passages 62, 64, 68 and 70 selectably closable by a second sleeve 54 therethrough; and illustrated, not separately referenced), wherein said second end of said outer casing has a free edge proximate to said second set of passages 68; wherein said first set of passages extends through said inner casing into said annular cavity such that fluid passing through either of said first or second sets of passages enters an exterior of said apparatus at a common location (figure 5A and figure 5B).
As concerns claim 2, Schnatzmeyer discloses the apparatus of claim 2 1 wherein said first and second passages provide first and second paths from an interior of said inner casing to an the exterior of said apparatus (as illustrated).
As concerns claim 3, Schnatzmeyer discloses the apparatus of claim 2 wherein said first and second paths have different flow rates therethrough (at least 7:1-5).
As concerns claim 4, Schnatzmeyer discloses the apparatus of claim 3 wherein said first path has a lower flow rate than said second path (Id.).
As concerns claim 12, Schnatzmeyer discloses the apparatus of claim 1 wherein said first and second sleeves 54, 42 an interior of said casing to selectably cover or uncover said first and second ports.
As concerns claim 18, Schnatzmeyer discloses a method of selectably injecting materials into a well comprising: securing an elongate inner casing 30 having first and second sets of selectably closable passages 38, 62 therethrough with a corresponding outer casing 16 surrounding said inner casing so as to form an annular cavity therebetween to a wellbore string; positioning said inner casing at a desired position within the wellbore; and selectably opening or closing one of said first or second passages with a corresponding first 42 or second sleeve 54 to provide a first or second path from an interior of said inner casing to an exterior of said inner and outer casings; wherein said first path extends through said annular cavity 74 and said second path extends through said second set of passages and wherein said first and second passages terminate at a common location.
Claim Rejections - 35 USC § 103
Claim(s) 5-11, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnatzmeyer in view of US 2018/0030812 A1 (Ning et al.).
With respect to claims 5-11 and 20, Schnatzmeyer lacks to disclose a plurality of nozzles in a nozzle body disposed between the inner cavity, within the annular cavity and the passages, nevertheless Ning et al. discloses an injection flow control device and method wherein a flow restriction device (nozzle 34) is (“adapted to control the rate of flow along the housing channel 37 in a manner of what is known to the industry as an inflow control device (ICD). In the context of the exemplary embodiment, the size or the number of the orifices 34’ of the nozzle 34 are determined by the desired rate of injection flow for a given treatment region 24 and the tendency of an orifice closer to a source of pressurized fluid (at the wellhead 19) to short circuit those which are connected in series further from the source” (0063). Additionally, the nozzle inserts may be fixed “by a threaded connection, pin, a weld, braze or other convenience 44” (0067). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the nozzles as disclosed by Ning et al. into the flow passages to obtain the predictable result of obtaining the desired flow for a particular injector device. 
As concerns claims 13, it would have been obvious to one having ordinary skill in the art prior to the effective filing to incorporate the enlarged portion into the apparatus to predictably reinforce the passages, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 14-17 and 19 were previously indicated as containing allowable subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679